Case: 1:19-cv-05312 Document #: 56-2 Filed: 01/15/21 Page 1 of 4 PageID #:320
                                                         Case: 1:19-cv-05312 Document #: 56-2 Filed: 01/15/21 Page 2 of 4 PageID #:321
FILED DATE: 12/16/2020 10:55 AM 2020CH07306




                                              From: Anjane e Young <anjanettelyoung.11@gmail.com>
                                              Sent: Friday, November 1, 2019 5:38:41 PM
                                              To: foia@chicagopolice.org <foia@chicagopolice.org>
                                              Subject: Body Camera Video Request

                                              Greeting

                                              Please find attached a personal request for body Camera Video.


                                              --




                                                                                                                                   Exhibit A
                                                  Case: 1:19-cv-05312 Document #: 56-2 Filed: 01/15/21 Page 3 of 4 PageID #:322




                                              Body cam FOIA letter.docx
                                              157K
FILED DATE: 12/16/2020 10:55 AM 2020CH07306
                                                  Case: 1:19-cv-05312 Document #: 56-2 Filed: 01/15/21 Page 4 of 4 PageID #:323




                                                     /
FILED DATE: 12/16/2020 10:55 AM 2020CH07306




                                              d                     /               /

                                              /
                                                                                ,                                            /

                                                    d                       t

                                              /                         /                                            W
                                              /
                                                             /


                                              /                                                                  /       W
                                                                        /




                                                         z
                                                    ,
